Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 1 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 2 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 3 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 4 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 5 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 6 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 7 of 8
Case 18-31185   Doc 122   Filed 02/27/19 Entered 02/27/19 17:01:10   Desc Main
                           Document     Page 8 of 8
